DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/01/2022.
Claims 1, 11, 14 are amended.
Claims 1 – 17 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Response to Arguments
Claim Rejections - 35 USC § 112
1. The Applicant argues:
A. The claim does not recite the word “means” or “step” and therefore the claim should not be interpreted under 112, sixth paragraph.

In response; even though a claim does not use the words “means” or “step” a claim may properly be interpreted under 35 USC 112, sixth paragraph when the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier as is the situation with the instant claims.

B. The specification discloses sufficient structure because “analyzer” and “modeler” is shown in Figure 2 as part of process 200.

In response Figure 2 does not illustrate the claimed “analyzer” or “modeler.” Rather the figures illustrates a design pipeline or process what may disclose the step/stage of the pipeline called “ANALYZE” (204) and “MODEL” (210) but this does not disclose any physical structure by which either of these events in the pipeline are accomplished. 

C. Figure 5 illustrates a computer system that can be used to implement process 200 as described in Paragraph 35 and 36.

In response, a review of paragraph 35 finds that paragraph 35 is discussing Figure 1 and in particular element 120 of Figure 1 and states that 120(1) “represents different portion of a distributed software entity.” Therefore according to the Applicant’s argument the pipeline is software.

Paragraph 36 states that Figure 2 “is a more detailed illustration of the design pipeline of Figure 1. 

Therefore the step/stage of the Figure 2 labeled “ANALYZE” and “MODEL” is software.

This means the Applicant’s argument is that the functional claim limitations is software-implemented and should be evaluated for definiteness under 35 USC 112(b).

The Examiner finds that analyzing and modeling in the context of the instant application are specialized functions that required special programming. Specialized functions must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the overbreath inherent in the open-ended functional claims. 

The specification does not appear to disclose the software algorithm. Therefore in addition to the 112(f) interpretation a rejection of 112(b) indefinite is found to be appropriate.

The interpretation under 35 USC 112, Sixth is maintained.

Claim Rejections - 35 USC § 103


In response the Examiner has considered the argument and it is persuasive. The rejection under 35 USC 103 is withdrawn. Nevertheless, a new grounds of rejection is presented below.

End Response to Arguments


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

A review of paragraph 35 finds that paragraph 35 is discussing Figure 1 and in particular element 120 of Figure 1 and states that 120(1) “represents different portion of a distributed software entity.” Therefore according to the Applicant’s argument the pipeline is software. Paragraph 36 states that Figure 2 “is a more detailed illustration of the design pipeline of Figure 1. 

Therefore the step/stage of the Figure 2 labeled “ANALYZE” and “MODEL” is software.

This means the Applicant’s argument is that the functional claim limitations is software-implemented and should be evaluated for definiteness under 35 USC 112(b).

The Examiner finds that analyzing and modeling in the context of the instant application are specialized functions that required special programming. Specialized functions must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the overbreath inherent in the open-ended functional claims. 

The specification does not appear to disclose the software algorithm. 



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “analyzer” and “modeler” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(1) Claims 1, 2, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yin_2010 (US 2010/0088075) in view of Boston_2000 (6,041,263) in view of Sys_Eng_2001 (Systems Engineering Fundamentals, January 2001 Defense Acquisition University Press Fort Belvoir Virginia) in view of Rai_2007 (2007/0091355).


Claim 1. Yin_2010 makes obvious “A method (par 3: “the present invention relates to methods of design, manufacture, and operation of processing systems…”) of determining [feasible] equipment in a manufacturing  determining that equipment is [feasible] of performing tasks in a manufacturing process; determining that the  [feasible] with other   [feasible] equipment (par 5: “during the build or manufacturing of a new process, there are typically five stages: feasibility study, concept design, detail design, construction and start-up” par 6: “the feasibility study examines whether it is actually feasible to design a particular new process, and examines both the technology and financial feasibility of designing a new process. The study typically determines an initial process model of flow sheet, indicating types of process options required to achieve the desired process” par 7: “in the concept design stage, a range of feasible process options are listed based on the initial process model or flow sheet, and analyzed using an approach called process synthesis” par 8: “process synthesis is implemented by creating a superstructure which includes a range of feasible process options (e.g. alternative apparatus/equipment options, ranges of operating conditions associated with the equipment) together with a range of feasible interconnections between the different apparatus (e.g. whether apparatus can be placed in series, parallel or both). Typically, the superstructure will include equality constraints corresponding to the relevant process model e.g. covering mass energy balances  find the optimal process flow sheet (optimal types of apparatus and sizes) and process parameters (e.g., temperature, flow rate, etc.) for manufacturing line to produce a product (Figure 14 illustrates a manufacturing line that produces LNG (liquid natural gas). The figure illustrates a variety of equipment that performs different functions) based on process information related to the product (par 9: “… process parameters… includes… raw-material costs…” NOTE material cost is information related to the product. par 195: “the superstructure shown in FIG. 9 shows the possible interconnections between two heat exchangers… the parameters f11 and f21 indicate the flow rate from the cold stream… directed respectively into the first heat exchanger…”; par 202: “… operation data for the heat exchanger… is indicated in Table 1…” TABLE 1: Raw Material Cost, Lost Production Flowrate, Raw Material Flow rate NOTE: Production Flowrate and Material flowrate are process information related to production.), the determination that equipment is  [feasible] of performing tasks in the manufacturing process (par 8: “… a range of feasible process options (e.g. alternative apparatus/equipment options, ranges of operating conditions associated with the equipment…”; par 290: “… feasible process options…”) and the determination that the equipment is [feasible] with other equipment performing other tasks in the manufacturing process (par 97: “… constraints indicative of feasible interconnections between the apparatus within the range of apparatus options…”; par 144: “… feasible interconnections between each apparatus…”; par 16: “… feasible interconnections…”); and modeling the list of [feasible] equipment (par 16: “… defining a system model indicative of a predetermined range of apparatus options within a processing system…”; par 17: “… a piece of apparatus as a function of time within the superstructure (model) used within the method… an arrangement of apparatus…”; par 97: “… a modeling part and a model-solving part. In the modeling part, a model (i.e. a superstructure) is formed… in the model solving part, the superstructure is analyzed using known techniques…”) and manufacturer constraint (par 10: “… NOTE: costs, output, investment are all constraints of the manufacturer) wherein the modeling includes at least one of developing manufacturing line scenarios (par 166: “… superstructure optimization. When the ith scenario is chosen… like this, the different feasible options in the superstructure are screened in terms of objective function…”; par 147: “… a given superstructure embeds n feasible options, and each of the options has m kinds of different operation scenario. For the jth scenario…” NOTE: the superstructures is a modeling.), [analyzing] the manufacturing line scenarios (par 16: “… the present invention provides a method of… defining a system model indicative of a predetermined range of apparatus options within a processing system, constraints indicative of feasible interconnections between each apparatus, and parameters indicative of performance criteria associated with each apparatus; analyzing the system model with respect to predetermined criteria to determine a preferred arrangement of apparatus within the processing system…”), and weighing the [analysis] against production metrics (par 18: “… analyzing the structure with respect to predetermined criteria comprising minimizing or maximizing the value of a predetermined function…”; par 119: “… in analyzing the reliability, availability and maintainability of a compact system… determine an appropriate reliability or reliability model for each component of the system, and compute the system reliability…”; par 96: “the present inventors have realized the importance of not only incorporating CM (corrective maintenance), but also PM (preventative maintenance) into calculation to determine the optimum apparatus arrangement within a process system. For example, the optimum preventative maintenance can reduce the number of breakdowns of equipment, and save lost product costs, but alternatively too frequent preventative maintenance can also lead to lost production costs as  NOTE: par 19 teaches to analyze the reliability and maintainability of the proposed system and par 96 teaches to incorporate preventative maintenance into the analysis to minimize lost production costs. Because the costs are “production costs” the production cost is a metric of production. Par 168: “Cost. Once the superstructure has been defined with the relevant constraints, the superstructure is then analyzed (i.e. optimized) with respect to predetermined criteria. The precise criteria will depend upon the objective of the optimization. For example, possible objectives could include maximization of processing system output capacity, minimization of initial capital investment cost… whilst maintaining ongoing annual costs beneath a predetermined limit etc.” NOTE: par 168 teaches the analysis is done with respect to (i.e. weighs) the model against a predetermined criteria such as maximum processing output capacity. The maximum process output is a metric of production because the output is what the process produced. par 290: “the optimization of a superstructure technique utilizes the creation of a reducible structure, known as a superstructure (i.e., a type of system model), that has embedded within it all feasible process options and all feasible interconnections that are candidate for an optimal design structure. The design problem is then formulated as a mathematical model. Some of the design features are continuous, describing the operation of each unit (e.g. flowrate, composition, temperature, pressure, etc.), its size (e.g., volume, heat transfer area, etc.) as well as the cost or profits associated with the units… once the problem is formulated mathematically, its solution is carried out through implementation of an optimization algorithm. An objective function is maximized or minimized in a structural and parameter optimization. The optimization justifies the existence of structural features and deletes those features from the structure that cannot be justified…” NOTE: flowrates, composition, temperature, and pressure are metrics associated with the production because they are metrics of the chemical reactions).

While Yin_2010 teaches to determine feasible equipment and while it may properly be found that one of ordinary skill in the art would infer that feasible equipment is equipment that is “compatible” equipment and equipment that is compatible is also “capable” of performing tasks; however, Yin_2010 does not explicitly recites that feasible equipment is “compatible” equipment nor does Yin_2010 explicitly recites that feasible equipment is “capable” of performing tasks.

Also, while Yin_2010 teaches to analyze manufacturing scenarios and weight the analysis against production metrics and while one of ordinary skill in the art may properly be found to infer that an analysis is a “simulation”; however, Yin_2010 does not explicitly recite “simulation.”

Yin_2010 does not teach “printing” equipment.

Boston_2000 makes obvious “simulation” (col 1 lines 15 – 35: “… in process engineering, the use of computer based models to develop and evaluate new processes, design and retrofit plants, and optimize the operation of existing plants is rapidly becoming standard… in a process simulation software system… flow of materials and energy through a network of process units is simulated. The process unit can include equipment, such as distillation columns, retaining vessels, heating units, pumps, conduits, etc. Typically, the processing simulation software features computer models that allow process engineers to simulate the operation of various pieces of equipment used in a proposed or existing manufacturing process… provide a display of the simulated performance of the plant under various conditions and estimate of capital and operating costs of the plant and its profitability…”; col 2 lines 52 – 

Yin_2010 and Boston_2000 are analogous art because they are from the same field of endeavor manufacturing process design/evaluation. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Yin_2010 and Boston_2000.
The rationale for doing so would have been that Yin_2010 teaches a modeling, analysis, optimization method implemented on a computer using software (Yin_2010: par 38: “… carrier medium carrying computable readable code configured to cause a computer to carry out the method as described above…”; par 174: “… the optimization processing system (including an optimum arrangement of apparatus)… using the process model constrains, is then determined by using an appropriate software package, such as GAMS…”) and Boston_2000 explicitly teaches to combine their teachings with software on a computer for the purpose of modeling and optimization of manufacturing plant processes (Boston_2000 col 2 lines 52 – 58:  “… the present invention is intended to be used as part of the software architecture in a computer software system for modeling, simulation, parameter estimation, data reconciliation and optimization of desired plants in a process…”) Therefore it would have been obvious to combine Yin_2010 and Boston_2000 for the benefit of performing modeling and optimization of manufacturing processes to obtain the invention as specified in the claims.

Yin_2010 and Boston_2000 does not explicitly teach that feasible equipment is “compatible” equipment or that feasible equipment is “capable” equipment or “printing” equipment.

Sys_Eng_2001 makes obvious “compatible” and “capable” equipment (page 9: “… development and monitoring of internal and external interface compatibility of the system and subsystems…”; page 14 section 2.4: “… ensure the compatibility, interoperability and integration of all functional and physical interfaces and ensure that system definition and design reflect the requirements for all system elements: hardware, software, facilities…”; page 15 – 16: “… development of a system-level architectures entails continuing refinement of system level requirements based on comparative analysis of the system concepts under consideration… system of systems of which will be a part. System level interfaces must be established… and interoperability requirements must be established… common interface standards… important design requirements such as interoperability… risk reduction activities such as modeling and simulation, component testing… are emphasized as decisions are made regarding the various technologies that must be integrated to form the system… to justify their use in a system design…”; page 57: “… design synthesis is a creative activity that develops a physical architecture (a set of product, system, and/or software elements) capable of performing the required functions within the limits of the performance parameters prescribed… to achieve a design solution capable of satisfying the stated requirments…”; page 97: “… establish and maintain compatibility between interfacing systems or components…”; page 98: “… interface management is essential to ensure that system elements are compatible in terms of form, fit, and function…”; page 151: “… interoperability planning assures interoperability suitability issues are coordinated with system engineering planning. (Where interoperability is an especially critical requirement…”; page 169: “… program objectives (such as interoperability… cost-effective support, affordability, and risk reduction… drive the choice…”; page 105: “… evaluation of computer hardware and software compatibility…”).; 

Yin_2010 and Boston_2000 and Sys_Eng_2001 are analogous art because they are from the same field of endeavor called system design. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Yin_2010 and Sys_Eng_2001.
The rationale for doing so would have been that Yin_2010 teaches to design a system-of-systems feasible of performing according to predetermined parameters. Sys_Eng_2001 teaches that a system of system, which is capable of performing according to predetermined parameters is one which is interoperable by being compatible in form, fit, and function and that system design should include interoperability planning to ensure suitability of elements selected for inclusion in the system being designed.  Therefore it would have been obvious to combine Yin_2010 and Sys_Eng_2001 for the benefit of ensuring that the optimized superstructure includes elements compatible with other elements in the system and that the system is capable of performing according to requirements thereby obtaining the invention as specified in the claims.

Yin_2010 and Boston_2000 and Sys_Eng_2001 does not teach “printing” equipment.


Rai_2007; however, teaches “printing” equipment (Figure 1, par 11: “… printing equipment…”)

Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 are analogous art because they are from the same field of endeavor called manufacturing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Yin_2010 and Rai_2007.
The rationale for doing so would have been Yin_2010 teaches to optimize the organization of equipment during manufacturing. Rai_2007 teaches to reduce cost and improve productivity of manufacturing equipment associated with printing (par 11) and that the disclosure is applicable to other production Yin_2010 and Rai_2007 for the benefit of configuring manufacturing equipment such as printing equipment to better organize the equipment and reduce cost and improve productivity to obtain the invention as specified in the claims.


Claim 11. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 1 as outlined above and the limitations of claim 11 are substantially the same as those of claim 1. Therefore claim 11 is rejected due to the same reasons as outlined above for claim 1. Additionally, Yin_2010 makes obvious the further limitations of “A computer readable medium for storing computer executable instructions for controlling a computing device to perform a method of determining compatible equipment in a manufacturing environment, the method comprising” (par 38: “… the present invention provides a carrier medium carrying computable readable code configured to cause a computer to carry out the method as described above…”; par 208: “… using a software package such as GAMS…”).

Claim 14. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 1 as outlined above and the limitations of claim 14 are substantially the same as those of claim 1. Therefore claim 14 is rejected due to the same reasons as outlined above for claim 1. Additionally, Yin_2010 makes obvious the further limitations of “A system for determining compatible equipment in a manufacturing environment, comprising: an analyzer to: (par 119: “… in analyzing the reliability, availability and maintainability; Par 168: “Cost. Once the superstructure has been defined with the relevant constraints, the superstructure is then analyzed (i.e. optimized) with respect to predetermined criteria. The precise criteria will depend upon the objective of the optimization”; page 18 item 1: “…  … and a modeler to model…” (par 97: “in the preferred embodiment, the optimization methods can be viewed as being within two parts – a modeling part and a model-solving part…” NOTE: parts that perform modeling is a modeler).


Claim 2. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 1 as outlined above. Yin_2010 also makes obvious “wherein the process information includes workflows for each product (par 8: “… energy balances through the flow sheet, equilibrium relationships or operations and reactions within the flow sheet…”; par 51: “… mass flow rates associated with the 20 flow streams through the heat exchanger…”), 
equipment specifications for available equipment (par 177: “function of equipment size, material of construction, designed operation conditions (e.g. design pressure, and designed temperature)…”; par 230 TABLE 7: “motor size” “generator size”; par 290: “the optimization of a superstructure… the design problem is then formulated as a mathematical model… describing the operation of each unit… its size (e.g., volume, heat transfer area, etc.)…”), and settings for the available equipment available (par 290: the optimization of a superstructure… the design problem is then formulated as a mathematical model… describing the operation of each unit (e.g. flowrate, composition, temperature, pressure, etc…” NOTE: the flowrate, temperature, and pressure that describe the operation of a unit is information about the settings of the equipment because it is operating at a set flowrate, temperature, and pressure. page 19 item 16: “… at least two apparatus able to operate in I operational modes within the processing system… arrangement of apparatus in operation mode i…”; par 33: “… apparatus may comprise at least NOTE: an operational mode is a setting of the equipment).

Boston_2000 also makes obvious “wherein the process information includes workflows for each product (page 20  col 11 – 12 code example 1 lines 25 – 30: “input F1” “output V1” “output L1” are variables for the flow of material through the apparatus. The flow of material is the workflow and it goes in and out) information regarding the materials to make each product (col 5 – 6 lists a long list of material property variables such as: liquid density, vapor entropy, mole fraction, specific enthalpy, molecular weight, etc.) equipment specification for available equipment (page 20 code example 1 lines 13 – 17: “volume of drum” “thermal capacity of the vessel”; page 21 col 13 – 14 lines 5 – 10: “drum_id” is internal diameter of the drum,  “drum_length” is the drum cylindrical length. These items are specifications of the equipment (drum)); and settings for the available equipment available (page 21 col 13 – 14 lines 4 – 21: “preferred sets:… V_UAMB {U for wall to ambient}” this teaches a “set” for the drum for the wall to ambient. This is a setting of the apparatus).

Yin_2010 and Boston_2000 are analogous art because they are from the same field of endeavor manufacturing process design/evaluation. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Yin_2010 and Boston_2000.
The rationale for doing so would have been that Yin_2010 teaches to construct a superstructure mathematical model which are solved in order to identify the optimal process flow sheet. The mathematical model has coefficients which describe relevant information about the workflow, equipment specification and settings. Boston_2000 teaches a data storage from which coefficients used in modeling manufacturing process flows are provided. Boston_2000 also teaches models that use coefficient which describe relevant information about the manufacturing workflow, equipment Boston_2000 explicitly teaches to combine their teachings with software on a computer for the purpose of modeling and optimization of manufacturing plant processes (Boston_2000 col 2 lines 52 – 58:  “… the present invention is intended to be used as part of the software architecture in a computer software system for modeling, simulation, parameter estimation, data reconciliation and optimization of desired plants in a process…”) Therefore it would have been obvious to combine Yin_2010 and Boston_2000 for the benefit of performing modeling and optimization of manufacturing processes to obtain the invention as specified in the claims.


Claim 6. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 1 as outlined above. Sys_Eng_2001 also makes obvious “wherein the developing includes evaluating whether a particular combination of product, equipment, and manufacturing process are compatible” (page 9: “… development and monitoring of internal and external interface compatibility of the system and subsystems…”; page 14 section 2.4: “… ensure the compatibility, interoperability and integration of all functional and physical interfaces and ensure that system definition and design reflect the requirements for all system elements: hardware, software, facilities…”; page 15 – 16: “… development of a system-level architectures entails continuing refinement of system level requirements based on comparative analysis of the system concepts under consideration… system of systems of which will be a part. System level interfaces must be established… and interoperability requirements must be established… common interface standards… important design requirements such as interoperability… risk reduction activities such as modeling and simulation, component testing… are emphasized as decisions are made regarding the various technologies that must be integrated to form the system… to justify their use in a system design…”; page 57: “… design synthesis is a creative activity that develops a physical architecture (a set of product, system, and/or software elements) capable of performing the required functions within the limits of the performance parameters prescribed… to achieve a design solution capable of satisfying the stated requirments…”; page 97: “… establish and maintain compatibility between interfacing systems or components…”; page 98: “… interface management is essential to ensure that system elements are compatible in terms of form, fit, and function…”; page 151: “… interoperability planning assures interoperability suitability issues are coordinated with system engineering planning. (Where interoperability is an especially critical requirement…”; page 169: “… program objectives (such as interoperability… cost-effective support, affordability, and risk reduction… drive the choice…”; page 105: “… evaluation of computer hardware and software compatibility…”).; 


Claims 7 and 13. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claims 1 and 11 as outlined above. Yin_2010 also makes obvious “wherein the developing includes developing attributes and capabilities of a combination of a task in a workflow and equipment to perform the task into a product specific transformation” (Figure 13 illustrates the manufacturing process transforms “pre-treated Natural Gas” into treated or LNG (liquefied Natural Gas). The manufacturing processes in Yin_2010 are chemical processes which necessarily perform a transformation of the chemical reactants. par 8: “… reactions within the flow…”).


Claim 8. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 7 outlined above. Yin_2010 also makes obvious “wherein an invalidation of a product specific transformation develops an incompatible combination of task equipment” (par 215 – 267: Case Study 2 is “a simplified flow sheet of the complete refrigerant process illustrated in FIG. 14… the LNG (Liquefied Natural Gas) production (of 5mtpa (million tons per annum)) is taught. In this case study the  (par 290: “… the optimization justifies the existence of structural features and deletes those features from the structure that cannot be justified…”).)

Claim 9. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 8 outlined above. Yin_2010 also makes obvious “wherein the equipment in the incompatible combination of task and equipment is not included in the list of compatible equipment” (par 290: “… the optimization justifies the existence of structural features and deletes those features from the structure that cannot be justified…”).

Claim 10. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 1 as outlined above. Yin_2010 also makes obvious “wherein the modeling includes developing manufacturing line scenarios (par 166: “… superstructure optimization. When the ith scenario is chosen… like this, the different feasible options in the superstructure are screened in terms of objective th scenario…” NOTE: the superstructures is a modeling.) [analyzing] the manufacturing line scenarios (par 16: “… the present invention provides a method of… defining a system model indicative of a predetermined range of apparatus options within a processing system, constraints indicative of feasible interconnections between each apparatus, and parameters indicative of performance criteria associated with each apparatus; analyzing the system model with respect to predetermined criteria to determine a preferred arrangement of apparatus within the processing system…”), and weighing the [analysis] against production metrics (par 18: “… analyzing the structure with respect to predetermined criteria comprising minimizing or maximizing the value of a predetermined function…”; par 119: “… in analyzing the reliability, availability and maintainability of a compact system… determine an appropriate reliability or reliability model for each component of the system, and compute the system reliability…”; par 96: “the present inventors have realized the importance of not only incorporating CM (corrective maintenance), but also PM (preventative maintenance) into calculation to determine the optimum apparatus arrangement within a process system. For example, the optimum preventative maintenance can reduce the number of breakdowns of equipment, and save lost product costs, but alternatively too frequent preventative maintenance can also lead to lost production costs as the maintenance itself requires downtime… The inventors realized that incorporation of the effects of preventive maintenance into process synthesis is desirable, so as to improve the performance of the final optimized system arrangement output from the process synthesis…” NOTE: par 19 teaches to analyze the reliability and maintainability of the proposed system and par 96 teaches to incorporate preventative maintenance into the analysis to minimize lost production costs. Because the costs are “production costs” the production cost is a metric of production.
Par 168: “Cost. Once the superstructure has been defined with the relevant constraints, the superstructure is then analyzed (i.e. optimized) with respect to predetermined criteria. The precise For example, possible objectives could include maximization of processing system output capacity, minimization of initial capital investment cost… whilst maintaining ongoing annual costs beneath a predetermined limit etc.” NOTE: par 168 teaches the analysis is done with respect to (i.e. weighs) the model against a predetermined criteria such as maximum processing output capacity. The maximum process output is a metric of production because the output is what the process produced. par 290: “the optimization of a superstructure technique utilizes the creation of a reducible structure, known as a superstructure (i.e., a type of system model), that has embedded within it all feasible process options and all feasible interconnections that are candidate for an optimal design structure. The design problem is then formulated as a mathematical model. Some of the design features are continuous, describing the operation of each unit (e.g. flowrate, composition, temperature, pressure, etc.), its size (e.g., volume, heat transfer area, etc.) as well as the cost or profits associated with the units… once the problem is formulated mathematically, its solution is carried out through implementation of an optimization algorithm. An objective function is maximized or minimized in a structural and parameter optimization. The optimization justifies the existence of structural features and deletes those features from the structure that cannot be justified…” NOTE: flowrates, composition, temperature, and pressure are metrics associated with the production because they are metrics of the chemical reactions).

While Yin_2010 teaches to analyze manufacturing scenarios and weight the analysis against production metrics and while one of ordinary skill in the art may properly be found to infer that an analysis is a “simulation”; however, Yin_2010 does not explicitly recite “simulation.”

Boston_2000 makes obvious “simulation” (col 1 lines 15 – 35: “… in process engineering, the use of computer based models to develop and evaluate new processes, design and retrofit plants, and 

Claim 12. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 11 as outlined above. Boston_2000 also makes obvious “wherein the process information is retrieved from a storage” (col 2 lines 9 – 15: “… the invention includes a method for simulating a dynamic plant model by providing a set of initial values for each unknown variable in the dynamic plant model in a data storage area…”; FIG 1 block 100 “provide initial values” NOTE: providing the initial value that is in a data storage area makes obvious to retrieve values (i.e., information) from the storage because the data must be retrieved in order to provide it for use by the optimization algorithm).

Claim 15. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 14 as outlined above. Boston_2000 also makes obvious “wherein the modeler includes a simulation engine operating on a computing device” (col 1 lines 15 – 35: “… in process engineering, the use of computer based models to develop and evaluate new processes, design and retrofit plants, and optimize the operation of existing plants is rapidly becoming standard… in a process simulation software system… flow of materials and energy through a network of process units is simulated. The process unit can include equipment, such as distillation columns, retaining vessels, heating units, pumps, conduits, etc. Typically, the processing simulation software features computer models that allow process engineers to simulate the operation of various pieces of equipment used in a proposed or existing manufacturing process… provide a display of the simulated performance of the plant under various conditions and estimate of capital and operating costs of the plant and its profitability…”; col 2 lines 52 – 58: “… the present invention is intended to be used as part of the software architecture in a computer software system for modeling, simulation, parameter estimation, data reconciliation and optimization of desired plants in a process…”).

Claim 16. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 14 as outlined above. Yin_2010 also makes obvious “wherein a processor determines” (par 38: “… configured to cause a computer to carry out the method as described…” page 19 item 21: “… to cause a computer to carry out the method…”; par 10: “.. solved using any one of a number of different available software packages, such as GAMS…”)

Sys_Eng_2001 makes obvious “that equipment is capable of performing tasks in a manufacturing process and determines that the equipment is compatible with other equipment performing other tasks in the manufacturing process” (page 9: “… development and monitoring of internal and external interface compatibility of the system and subsystems…”; page 14 section 2.4: “… ensure the compatibility, interoperability and integration of all functional and physical interfaces and ensure that system definition and design reflect the requirements for all system elements: hardware, software, facilities…”; page 15 – 16: “… development of a system-level architectures entails continuing refinement of system level requirements based on comparative analysis of the system concepts under interoperability requirements must be established… common interface standards… important design requirements such as interoperability… risk reduction activities such as modeling and simulation, component testing… are emphasized as decisions are made regarding the various technologies that must be integrated to form the system… to justify their use in a system design…”; page 57: “… design synthesis is a creative activity that develops a physical architecture (a set of product, system, and/or software elements) capable of performing the required functions within the limits of the performance parameters prescribed… to achieve a design solution capable of satisfying the stated requirments…”; page 97: “… establish and maintain compatibility between interfacing systems or components…”; page 98: “… interface management is essential to ensure that system elements are compatible in terms of form, fit, and function…”; page 151: “… interoperability planning assures interoperability suitability issues are coordinated with system engineering planning. (Where interoperability is an especially critical requirement…”; page 169: “… program objectives (such as interoperability… cost-effective support, affordability, and risk reduction… drive the choice…”; page 105: “… evaluation of computer hardware and software compatibility…”).; 


Claim 17. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 14 as outlined above. Yin_2010 also makes obvious “wherein developing the list of compatible equipment comprises: finding equipment corresponding with a task in the manufacturing process based on the process information (par 268: “C) Gas Turbine Selection Equations…”; par 232: “… I = { i|I is the Gas Turbine model option in the superstructrure} I = LM1600PA, LM2500PE, LM6000, M3142j…”; par 4: “… optimum selection of the apparatus or equipment, and the arrangement (e.g., interconnectivity) of the apparatus, used in such 
computing a product specific transformation based on the capabilities and settings of the equipment; and determining whether the equipment is capable of producing the product based on the product specific transformation and equipment specific constraints  (par 215 – 267: Case Study 2 is “a simplified flow sheet of the complete refrigerant process illustrated in FIG. 14… the LNG (Liquefied Natural Gas) production (of 5mtpa (million tons per annum)) is taught. In this case study the product specific transformation is raw material inputs (pre-tested natural gas) which are transformed into LNG, flashfuel, CO2, etc. Par 265 – 266 shows the Optimization Equations and the equations include the terms DCAP (Daily Plant Capacity) for producing LNG where the stated goal is to produce 5 mt/year (i.e. a transform of inputs into 5 mt/year of LNG). Also the equations include the term CCO2 which is the cost of produced CO2. Therefore the chemical process is transforming chemicals through a reaction into a desired quantity of LNG and an amount of CO2 (byproduct). SCOST is used in order to qualify or disqualify equipment in the proposed superstructure model (par 232: Gas Turbine model option in the superstructure) by evaluating whether the life cycle cost (SCOST) is outside the constraints indicative of a feasible solution for transforming inputs into LNG. In other words, if the various costs associated with the chemical transformation required to produce LNG is not optimal then that combination of equipment in the superstructure model is not a feasible solution and that combination of equipment is deleted  (par 290: “… the optimization justifies the existence of structural features and deletes those features from the structure that cannot be justified…”).)

Boston_2000 make obvious “retrieving the process information from a storage;” (col 2 lines 9 – 15: “… the invention includes a method for simulating a dynamic plant model by providing a set of initial values for each unknown variable in the dynamic plant model in a data storage area…”; FIG 1 block 100 NOTE: providing the initial value that is in a data storage area makes obvious to retrieve values (i.e., information) from the storage because the data must be retrieved in order to provide it for use by the optimization algorithm) and “loading capabilities and settings of the equipment” (page 21 col 13 – 14 lines 4 – 21: “preferred sets:… V_UAMB {U for wall to ambient}” this teaches a “set” for the drum for the wall to ambient. This is a setting of the apparatus).


(2) Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yin_2010 (US 2010/0088075) in view of Boston_2000 (6,041,263) in view of Sys_Eng_2001 and Rai_2007 in view of Young_2006 (2006/0218107).

Claim 5. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make obvious all the limitations of claim 1 as outlined above. Yin_2010 also makes obvious “comprising [optimizing] the scenario with respect to the production metrics” (par 8: “… the superstructure is then optimized to find the optimal process flow sheet (optimal type of apparatus and sizes and process parameters (e.g., temperature, flow rates, etc)…”; par 147: “…. a given superstructure embeds n feasible options, and each of the options has m kind of different operation scenario. For the jth scenario…”; par 166: “… in superstructure optimization… the ith scenario is chosen… like this, the different feasible options in the superstructure are screened in terms of objective function. As only one of the feasible options can ever be chosen…”).
As outlined above Yin_2010 teaches to optimize a superstructure (model) which contains different operating scenarios and to ultimately choose only one feasible option which is the optimal type of apparatus and processing parameters, and while it may properly be found that an optimization that selects the optimal scenario is a course/gross ranking where the optimal scenario is ranked above all other scenarios because it demonstrates the best fitness when weighed against predetermined objectives ; Yin_2010 does not explicitly teach to rank the scenarios according to their relative fitness.

Young_2006; however, teaches to “rank” scenarios in the context of finding the optimal model for a manufacturing process (par 40 TABLE 1: “… if the population includes an entity whose performance, as determined from the fitness score… is adequate for some intended purpose… rank the entities… in descending order… record the “optimal”… model…”).

Yin_2010 and Boston_2000 and Sys_Eng_2001 and Young_2006 are analogous art because they are from the same field of endeavor called modeling of processes Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Yin_2010 and Young_2006.
The rationale for doing so would have been that Yin_2010 teaches to optimize a manufacturing process by performing optimization of a model called a superstructure which contains various scenarios where the optimization is to choose the optimal or best scenario (i.e. optimal types of apparatus and process parameters) weighed against an objective. Young_2006 also teaches to optimize an apparatus in a manufacturing process (i.e., a neural network based process controller) by weighing an entity (iteration or scenario) of the apparatus against a measure of its intended purpose and then ranking the entity (iteration or scenario) because, while ranking is not strictly necessary, it provides a benefit/advantage “in making choices” with regard to “pruning the population” of feasible options (see par 40 TABLE 1 step 4 and 5). Therefore it would have been obvious to combine Yin_2010 and Young_2006 for the benefit of making choices among a population of feasible options to obtain the invention as specified in the claims.


(3) Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yin_2010 (US 2010/0088075) in view of Boston_2000 (6,041,263) in view of Sys_Eng_2001 and Rai_2007 in view of Jacobs_2011 (Operations and Supply Chain Management, McGraw-Hill Irwin, 2011).

Claim 3. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 make all the limitations of claim 1 obvious as outlined above. Yin_2010 also makes obvious “wherein the manufacturing constraints include 
budget information” ( par 9: “.. the optimal flow sheet and process parameters are determined based upon a predetermined objective. This predetermined objective is normally to maximize the economic performance of the process system e.g., to provide the optimal design which balances the trade-off between capital investment in manufacturing the system and operational cost of the system i.e. to minimize cost or maximize profit. Consequently, he proposed frame work or superstructure utilized in process synthesis typically includes an expected profit objective function, where revenues, investment costs, raw material costs and corrective maintenance costs are made an explicit action of the system…”
par 64: “… operational budget of industrial plants, (typically energy costs are the largest portion)…”) 

While Yin_2010 teaches that the optimization of the superstructure optimizes the apparatus sizes (par 8 “optimal types of apparatus and sizes”; par 177: “… a function of the equipment size…”; par 290: “the optimization of a superstructure technique.. the design problem is then formulated as a mathematical model… describing… its size… the operating conditions and equipment sizes are also optimized…”) and which may properly be found to imply to one of ordinary skill in the art that the factory size is also optimized because in the aggregate the factor is sized to be compatible with the size of the superstructure. Nevertheless; Yin_2010 does not explicitly teach  the optimization constraints include “and factory size information.”

Jacobs_2011; however, teaches to consider “and factor size information” (page 182: “… workcenters have the same amount of space (say 40 feet by 40 feet) and that the building is 80 feet wide and 160 feet long (and thus compatible with the work center dimensions…”; NOTE: this teaches to make the work centers/equipment compatible with the size (dimensions) of the factory size. page 188: “… assembly-line balancing often has implications for layout. This would occur when, for balance purposes, workstation size or the number used would have to be physically modified…”; page 660: “… assembly lines and work centers… consider an assembly line that makes a product of significant physical size… the size of the product is an important consideration in assembly-line analysis and design because the number of products that can exist at each workstation… working on a two-stage line… if the workstations are adjacent, leaving no room for items between them…” NOTE: this teaches to take into consideration the size of the workstation when organizing equipment in a production line.).

Yin_2010 and Boston_2000 and Sys_Eng_2001 and Jacobs_2011 are analogous art because they are from the same field of endeavor called manufacturing. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Yin_2010 and Jacobs_2011
The rationale for doing so would have been that Yin_2010 teaches to optimize the size of apparatus/equipment included in the superstructure of a manufacturing process and Jacobs_2011 teaches the factor, which contains equipment for the manufacturing process, size is compatible with the equipment workstations.  Therefore it would have been obvious to combine Yin_2010 and Jacobs_2011 for the benefit of ensuring that the equipment and subsequent manufacturing line can fit into the factory to obtain the invention as specified in the claims.

Claim 4. Yin_2010 and Boston_2000 and Sys_Eng_2001 and Rai_2007 and Jacobs_2011 make all the limitations of claim 1 obvious as outlined above. and Jacobs_2011 also makes obvious “wherein the production metrics include return on investment, (page 684: “return on investment”) equipment utilization (page 684: “machine utilization” page 688: “… bottleneck… capacity… capacity-constrained resource (CCR) is one whose utilization is close to capacity and could be a bottleneck…”), manufacturing throughput (page 707: “… to control throughput… the system must be analyzed to find bottleneck and capacity-constrained resources… to ensure throughput, page 663: “… it is also vital to study… what the throughput time and worker utilization times are…”) and cycle time (page 690: “… production cycle time… setup time… processing time… wait time… idle time – the unused time, that is the cycle time less the sum of the setup time processing time, queue time, and wait time…”; page 188: “… workstation cycle time…”; page 189 Cycle time).

Yin_2010 and Boston_2000 and Sys_Eng_2001 and Jacobs_2011 are analogous art because they are from the same field of endeavor called manufacturing. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Yin_2010 and Jacobs_2011
The rationale for doing so would have been that Yin_2010 teaches to optimize the size of apparatus/equipment included in the superstructure of a manufacturing process and Jacobs_2011 teaches the factor, which contains equipment for the manufacturing process, size is compatible with the equipment workstations.  Therefore it would have been obvious to combine Yin_2010 and Jacobs_2011 for the benefit of ensuring that the equipment and subsequent manufacturing line can fit into the factory to obtain the invention as specified in the claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146